Citation Nr: 0739983	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  02-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for residuals of a fracture of the cervical spine with 
arthritis and disc disease. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had honorable active service from February 1947 
to February 1950, from October 1950 to December 1951, and 
from July 1952 to January 1961.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the veteran's claim for a disability rating 
higher than 40 percent for his service-connected cervical 
spine disability.  That decision also denied his claim for a 
disability rating higher than 10 percent for his service-
connected right knee disability.  Since, however, that latter 
issue was adjudicated by the Board in a prior January 2005 
decision, it is no longer on appeal.  

The Board remanded this case in December 2003 and January 
2005 to obtain additional medical records and to comply with 
the notice provisions of the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2007).  Since all requested development 
has been accomplished, the case is once again before the 
Board.  

The Board is remanding the TDIU claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  But the Board is 
going ahead and deciding the claim for a higher rating for 
the cervical spine disability.


FINDINGS OF FACT

The veteran's cervical spine disability is not manifested by 
severe intervertebral disc syndrome, ankylosis, paralysis 
involving either upper extremity, or incapacitating episodes 
requiring bed rest prescribed by a physician.




CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
40 percent for residuals of a fracture of the cervical spine 
with arthritis and disc disease.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5285, 5290, 5293 (effective prior to September 26, 2003); 
Diagnostic Code 5293 (effective from September 23, 2002, to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran wants a rating higher than 40 percent for his 
service-connected cervical spine disability.  In the interest 
of clarity, the Board will initially discuss whether this 
issue has been properly developed for appellate review.  The 
Board will then address the issue on its merits, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in September 2001, 
August 2002, and April 2004:  (1) informed the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informed him about the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession that pertained to 
his claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  In addition, the veteran was afforded 
numerous VA examinations to determine the nature and severity 
of his service-connected cervical spine disability.  Several 
reports identify his neurological symptoms pertaining to his 
cervical spine disability as opposed to those symptoms 
pertaining to his nonservice-connected carpal tunnel syndrome 
and diabetic neuropathy.  See, e.g., Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

II.  Increased Rating for the Cervical Spine Disability

In 1952, while on active duty in the military, the veteran 
was involved in a motor vehicle accident and sustained a chip 
fracture of the C-2 vertebra.  As a result, an October 1983 
rating decision granted service connection and assigned an 
initial 20 percent disability rating for degenerative joint 
disease of the cervical spine with a C-2 chip fracture.  The 
RO eventually assigned a higher 40 percent rating for this 
disability.  In doing so, the RO assigned a 30 percent rating 
for severe limitation of motion of the cervical spine under 
Diagnostic Code (DC) 5290, with an additional 10 percent 
rating for a demonstrable deformity of a vertebral body under 
DC 5285.  See 38 C.F.R. § 4.71a.

In September 2001, the veteran filed a claim for increase.  
Therefore, the issue on appeal is whether he is entitled to a 
rating even higher than 40 percent for the residuals of the 
fracture of his cervical spine with arthritis and disc 
disease.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim for increase.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
rating for the veteran's cervical spine disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only prospectively for periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

At the time the veteran filed his claim, limitation of motion 
of the cervical spine was evaluated under DC 5290, which 
provided a 30 percent rating for severe limitation of motion 
of the cervical spine.  See 38 C.F.R. § 4.71a, DC 5290.  
However, since 30 percent is the maximum rating available 
under DC 5290, an increased rating is not available under 
this code provision.  

Because the veteran's disability involves disc disease, the 
Board will also consider the rating criteria pertaining to 
intervertebral disc syndrome.  At the time the veteran filed 
his claim, DC 5293 provided a 40 percent rating for recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief.  The next higher rating of 60 percent 
was assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (September 23, 
2002).

Under the revised criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating requires incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes 
(the criteria for which remain unchanged from September 23, 
2002), whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 30 percent rating if forward flexion of the 
cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is assigned for unfavorable ankylosis of the entire cervical 
spine.  Lastly, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2007).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's cervical spine disability does 
not meet the criteria for a disability rating in excess of 40 
percent.  In this regard, the evidence for consideration 
shows that his cervical spine disability is not manifested by 
severe intervertebral disc syndrome, ankylosis, paralysis 
involving either upper extremity, or incapacitating episodes 
requiring bed rest prescribed by a physician.

With respect to the old criteria under DC 5293, there is 
simply no medical evidence that the veteran's cervical spine 
disability is manifested by pronounced intervertebral disc 
syndrome, as required for a 60 percent rating.  During 
various VA examinations, he has reported experiencing neck 
pain with radiation to both shoulders and paresthesia down 
the entire right upper extremity.  However, his objective 
clinical findings are not consistent with pronounced 
intervertebral disc syndrome.  

A VA examination performed in March 2001 revealed no 
significant neurological findings, as both upper extremities 
had full strength with deep tendon reflexes of +1.  Similar 
findings were noted when examined by VA in March 2004.  
However, a physical examination at that time also revealed 
decreased pinprick sensation in the entire right upper 
extremity, which the examiner initially concluded was of 
undetermined etiology.  In fact, the diagnoses section noted:  
"[n]o indication of cervical radiculopathy on clinical 
exam."  The examiner then recommended an electromyography 
(EMG) and a nerve conduction study (NCS).  In an April 2004 
addendum report, the examiner added that a recent EMG and NCS 
of the right upper extremity were normal.  The examiner then 
opined that the veteran's paresthesia and impaired sensation 
in his right upper extremity were likely due to carpal tunnel 
syndrome.  

Neurological testing during a September 2004 VA examination 
revealed decreased pinprick sensation from the left elbow to 
the left hand and in the right upper arm and hand only.  
Neither upper extremity had any muscle atrophy, but strength 
was decreased to 3/5 bilaterally against resistance.  Deep 
tendon reflexes were unable to be elicited bilaterally.  The 
diagnoses were (1) degenerative joint disease of the cervical 
spine with chronic pain and limited range of motion, and (2) 
cervical spine fracture with degenerative joint disease.   

The veteran was afforded a VA neurological examination in May 
2005, at which time both upper extremities had full strength 
and deep tendon reflexes of +1.  Neither hand had any 
weakness except for a little weakness of opposition movement 
involving the right thumb and right little finger.  A sensory 
examination revealed that pinprick testing was intact for 
both hands, forearms, and arms, although moderately impaired 
vibration was present in both hands.  The examiner pointed 
out that, while the veteran experienced right cervical 
radiculopathy, an EMG and NCS report dated in August 2004 
noted left cervical radiculopathy and left carpal tunnel 
syndrome.  The examiner also pointed out that the veteran 
experienced diabetic peripheral neuropathy as well as early 
mild right carpal tunnel syndrome, the latter of which caused 
weakness of opposition movement involving the right thumb and 
right little finger. 

In a June 2005 addendum report, the same VA examiner 
characterized the veteran's cervical spine disability as only 
mild.  The examiner explained that the neurological 
examination in May 2005 did not show any weakness or impaired 
sensation in the right upper extremity except for slight 
weakness in opposition movement involving the right thumb and 
little finger.  The examiner then concluded that the veteran 
had possible early right carpal tunnel syndrome as well as 
right cervical radicular symptoms.  The examiner added, 
however, that this disability could not be characterized as 
moderate, severe, or pronounced, as the veteran had only 
subjective symptoms but no objective findings.  When asked 
about the degree of paralysis in the upper extremities, 
particularly the right, the examiner noted "none."

In a second addendum report dated in June 2005, the same VA 
examiner explained that the veteran has right cervical 
radicular symptoms; however, these symptoms seem diffuse and 
are not specific to any particular dermatomal distribution or 
any particular cervical nerve root involvement.  He then 
opined that the weakness of the opposition involving the 
right thumb and little finger is likely due to the veteran's 
right carpal tunnel syndrome, and that the findings of 
impaired vibration in both hands suggest [diabetic] 
peripheral neuropathy.    

When examined by VA in August 2006, spasms, atrophy, and 
guarding were present in the cervical sacrospinalis.  
However, a motor examination revealed full strength in the 
right upper extremity (5/5) and only mild weakness (4/5) in 
the left upper extremity.  A sensory examiner revealed normal 
sensation in both upper extremities with respect to vibration 
and position sense, and some impaired sensation in both upper 
extremities with respect to pin prick and light touch.  
Reflexes were 1+ (hypoactive) in both biceps, triceps, 
brachioradialis, and 2+ (normal) for right and left finger 
jerks.  



Overall, these findings do not reflect pronounced 
intervertebral disc syndrome involving the veteran's cervical 
spine, as required for a 60 percent rating under the older 
criteria of DC 5293.  The Board places significant probative 
value on the fact that the above clinical findings show no 
more than mild weakness and deep tendon reflexes of +1 for 
both upper extremities.  Also significant is the medical 
opinion contained in the June 2005 addendum report that the 
veteran has some right cervical radicular symptoms but that 
his overall disability was no more than mild.  The examiner 
then attributed the veteran's weakness in the right thumb and 
right little finger to carpel tunnel syndrome.  He also 
attributed the impaired vibration in both hands to [diabetic] 
peripheral neuropathy.  In light of these findings, there is 
simply no evidence that the veteran's cervical spine 
disability is manifested by pronounced intervertebral disc 
syndrome.  To the extent the veteran has functional 
impairment attributable to his carpal tunnel syndrome and 
[diabetic] peripheral neuropathy, this cannot be used as 
grounds for increasing the rating for his cervical spine 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators must be able to distinguish, by 
competent medical opinion, the extent of the veteran's 
symptoms that are attributable to service-related causes from 
those that are not).  See, too, Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006) and Waddell v. Brown, 5 Vet. App. 454, 
456-57 (1993).

Turning to the revised criteria, effective September 23, 
2002, there is no indication in the record that a physician 
has ever prescribed bed rest because of the veteran's 
cervical spine disability, thereby precluding consideration 
of the revised version of DC 5293.  In addition, since a VA 
examiner in June 2005 indicated the veteran has no degree of 
paralysis in either upper extremity, a disability rating in 
excess of 40 percent is not warranted based on combining his 
orthopedic and neurologic manifestations of his cervical 
spine disability.  38 C.F.R. § 4.25.  

Lastly, since the veteran's cervical spine demonstrates 
motion in every direction, there is simply no evidence of 
ankylosis of the cervical spine.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Because the veteran 
is able to move the joints in the cervical segment of his 
spine, by definition, it is not immobile.  In this regard, 
the December 2001 VA examination report notes that the 
veteran's cervical spine demonstrated flexion of 30 degrees, 
extension of 20 degrees, right and left lateral flexion of 30 
degrees, and bilateral rotation of 50 degrees.  When examined 
in September 2004, his cervical spine demonstrated flexion of 
30 degrees, extension of 15 degrees, right lateral flexion of 
30 degrees, left lateral flexion of 10 degrees, right 
rotation of 30 degrees, and left rotation of 10 degrees.  
These findings clearly preclude a finding of ankylosis.  The 
August 2006 VA examination report also expressly notes that 
ankylosis was not present.  As such, a disability rating in 
excess of 40 percent is not warranted under the General 
Rating Formula for Diseases and Injuries of the Spine.

In fact, the above findings do not even meet the criteria for 
a 30 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine, which require that 
flexion of the cervical spine be limited to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.  
Thus, even with consideration of the veteran's complaints of 
pain, a disability rating excess of 40 percent is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 
204-08.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 40 
percent for the veteran's cervical spine disability.  
Moreover, because the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that the veteran's 
cervical spine disability has independently caused marked 
interference with employment or required frequent periods of 
hospitalization.  The veteran reported that he stopped 
working as a painter in 1995.  However, the August 2006 VA 
examination report notes that he stopped working as a 
delivery driver in 1999.  In any event, no medical evidence 
indicates that he is unable to work solely because of his 
cervical spine disability.  Indeed, the medical evidence 
indicates that his neurological symptoms in his 
upper extremities are largely due to his nonservice-connected 
diabetic peripheral neuropathy and carpal tunnel syndrome.  

The Board acknowledges that this cervical spine disability 
may interfere with his ability to work as a painter and 
deliver driver; however, such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.  38 C.F.R. § 4.1.  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Simply stated, if the veteran's cervical spine 
disability did not impact, to some degree, his ability to 
work, he would not receive compensation.  The fact remains, 
however, that such interference cannot be characterized as 
"marked."

There is also no evidence that his cervical spine disability 
has required hospitalization or bed rest which interferes 
with his ability to work.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993) (holding that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.)  Therefore, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for a disability rating higher than 40 percent for 
residuals of a fracture of the cervical spine with arthritis 
and disc disease is denied.


REMAND

The veteran claims that he is unable to secure or maintain 
gainful employment because of his service-connected 
disabilities involving residuals of a fracture of the 
cervical spine with arthritis and disc disease, rated as 40 
percent disabling, and chondromalacia patella of the right 
knee, rated as 20 percent disabling, for a combined 50 
percent rating.  

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the veteran's service-connected disabilities.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).  The medical records, at 
present, do not clearly indicate whether the veteran is 
unemployable as the result of his service-connected 
disabilities as opposed to his nonservice-connected 
disabilities - namely heart disease, hepatitis, a left foot 
condition, and diabetes mellitus.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on her current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).  A VA 
examination is therefore required to address this issue. 



Accordingly, the TDIU claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA general 
medical examination to determine the 
effect of his service-connected 
disabilities on his employability.  The 
claims file must be made available to and 
thoroughly reviewed by the examiner in 
connection with the examination.  

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, 
which are (1) residuals of a fracture of 
the cervical spine with arthritis and 
disc disease, rated as 40-percent 
disabling, and (2) chondromalacia patella 
of the right knee, rated as 20-percent 
disabling. 

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone).  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Then readjudicate the TDIU claim in 
light of the additional evidence.  If 
this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


